Title: From George Washington to Nathanael Greene, 6 October 1780
From: Washington, George
To: Greene, Nathanael


                  
                     Sir,
                      6 October 1780
                  
                  You will take the command of the two divisions consisting of the
                     Jersey and York Brigades, and Starkes and late Poors Brigades with which you
                     will march by the directest route to West Point—The Troops will go all the way
                     by Land, sending their baggage and Artillery by Water from Kings ferry for the
                     security of which you will take effectual precautions. I wish the Troops to
                     arrive at their destination as soon as it can be done without fatigueing them.
                  The first Pennsylvania Brigade marches tomorrow to join the Army,
                     and General St Clair is directed, to move the second Pennsylvania Brigade and
                     Meig’s Regiment to the Army as soon as a sufficient Corps arrives to replace
                     them. I wish them to be enabled to begin their march as soon as it can be
                     conveniently done. St Clair waits till he is relieved by a Major General.
                  You will observe the instructions already given to the commanding
                     Officers of the Post, of which the inclosed are copies with the following
                     additions—So soon as you arrive with the Troops you will discharge all the New
                     Hampshire and Massachusetts Militia with my thanks for their services. You will
                     send off all the spare Waggon and riding horses, and use every other expedient
                     in your power to œconomise your forage, which you know is an article of the
                     greatest importance—You will exert your self to complete the works and put them
                     in the most perfect state of defence. This is essential, under the knowledge
                     the Enemy have of their present state, as a change in their situation, will not
                     only render them in reality more defensible, but will diminish the usefulness
                     of the information, Arnold has it in his power to give—The approaching
                     reduction of the Army adds to the necessity of having this important post in
                     the most respectable state of defence. Lieut. Colonel Gouvion has my orders to
                     join you for this purpose, with his Corps. You will keep such parties as you
                     judge safe and expedient advanced towards the Enemy on the East side of the
                     River for the purpose of restraining their depredations and protecting the
                     Country. You will begin to form winter covering at West Point and its
                     dependencies for a Garrison of about the number of your present command and you
                     will prosecute measures for ample magazines of wood.
                  Besides the four Brigades already mentioned, the Artillery and
                     the Corps of Sappers and Miners, you will have under your command, Livingstons
                     Regiment and Sheldons dragoons. There are also two Connecticut State Regiments
                     stationed on the Sound, which on an emergency you may call to your aid, and
                     with whom in the meantime you can communicate for intelligence of what passes
                     in the Sound.
                  You will inform General McDougal that his division, Starkes and
                     late Poors Brigades, are with you. His private affairs may demand his attention
                     awhile after which he will probably join you.
                  When you have made your disposition, you will report it to me—I
                     commit this important Post to your care in full confidence in your prudence
                     vigilance activity and good conduct. Given at Head Quarters Tapan Octr 6th
                     1780.
                  
                                       
                            
                            Go: Washington
                        